Citation Nr: 0927960	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-38 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1965 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for a 
heart disability and for a left ankle disability.

In January 2008, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's coronary artery disease, which first 
manifested itself many years after service, is not related to 
active service.

3.  The Veteran's current left ankle disability is not 
related to active service.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in active service nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  A left ankle disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2004 and February 2008, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service and noted other types of evidence the 
Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a heart 
disability or for a left ankle disability.  Thus, any failure 
to notify and/or develop these claims under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in March and August 2006 and in 
the February 2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2004 letter was issued to the appellant and his service 
representative prior to the September 2004 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Because the appellant's claims are being denied 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred his current coronary 
artery disease and chronic left ankle strain during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
coronary artery disease), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in June 1965, clinical 
evaluation was normal.  Chest x-ray was negative.  The 
Veteran's blood pressure was 120/60.  The Veteran denied all 
relevant medical history.

On periodic physical examination in June 1973, clinical 
evaluation was normal.  Chest x-ray was normal.  The 
Veteran's blood pressure was 128/80, 126/78, and 128/82.

On periodic physical examination in July 1977, clinical 
evaluation was normal.  Chest x-ray was within normal limits.  
The Veteran's blood pressure was 136/84.

Electrocardiogram (EKG) in December 1979 was within normal 
limits.

On March 21, 1980, the Veteran complained of left ankle pain.  
He denied any trauma, weakness, or paresthesias.  Physical 
examination showed point tenderness just inferior to the 
lateral malleolus, no effusion or ecchymosis, good strength, 
and a full range of motion.  X-rays of the left ankle showed 
no significant abnormalities.  The assessment was tendonitis.

On March 31, 1980, the Veteran complained of worsening left 
ankle pain "after being on feet for a while."  Physical 
examination showed continuing tenderness inferior to the 
lateral malleolus, a full range of motion, and good strength.  
The assessment was continued tendonitis.  The Veteran was 
given a posterior splint to the left ankle and crutches.

On December 18, 1982, the Veteran reported an emergency room 
complaining of left-sided chest pain and left arm numbness.  
Physical examination showed a regular heart rate and rhythm 
with no gallops.  An EKG was equivocal and showed a slight ST 
elevation.  The diagnosis was possible Printzmetal's angina 
occurrence.

On December 20, 1982, the Veteran complained of a stinging 
sensation in his left arm which radiated in to his hand and 
lasted for 3 minutes followed by tingling in the left chest 
and left leg.  He also experienced a cramping sensation just 
anterior to the left axilla.  He stated that his symptoms had 
resolved over a 10 minutes period followed up soreness of the 
muscles in the left chest.  He denied any dizziness, 
shortness of breath, or palpitations.  Objective examination 
showed tenderness to palpation in the left chest, blood 
pressure of 126/80, and a slightly irregular heart rhythm.  
Two recent EKGs were reviewed and were within normal limits, 
although the in-service cardiologist noted that he could not 
rule out an old inferior myocardial infarction.  The 
assessment was chest wall pain which was resolved.

Chest x-ray in June 1986 showed a normal heart in size and 
contour.

At his separation physical examination in September 1987, the 
Veteran reported a history of pain or pressure in his chest 
which the in-service examiner stated was "first noted in 
1982, cause unknown, last occurrence 1986."  Clinical 
evaluation was normal.  The Veteran's chest x-ray was normal.  
His blood pressure was 130/70.  An EKG showed normal sinus 
rhythm and a borderline first degree arterioventricular 
block.  The cardiologist noted that he could not rule out a 
history of ischemia.


The post-service medical evidence shows that a November 1999 
heart scan revealed reversible ischemia anterior, apex, and 
inferior wall left ventricle.

On VA outpatient treatment in December 1999, it was noted 
that the Veteran was status-post abnormal thallium scan.  
Physical examination showed he was not in acute distress.  
The assessment was coronary artery disease.

Private chest x-ray in January 2000 revealed probable prior 
granulomatous without other evidence of acute cardiopulmonary 
disease.  Private EKG in January 2000 showed an abnormal 
thallium study.

The Veteran received private cardiac catheterization in 
January 2000.  The physician concluded that the Veteran had 
mild coronary artery disease with small vessel disease of the 
left leg.

On private outpatient treatment later in January 2000, the 
Veteran complained of occasional intermittent claudication.  
He denied chest pain, shortness of breath, paroxysmal 
nocturnal dyspnea, orthopnea, syncope, and near-syncope.  His 
family history was significant for coronary disease because 
his father had died of a myocardial infarction "in his 
seventies."  Physical examination showed blood pressure of 
128/70, normal S1/S2, and a grade II/VI systolic ejection 
murmur "heard best at the right sternal border."

VA EKG in June 2002 showed sinus bradycardia.

On private outpatient treatment in October 2003, the Veteran 
reported that "he has always had a heart murmur.  He was 
told of it as a child by his mother."  The Veteran also 
reported "tendency for his blood pressure to be high."  He 
reported that his blood pressure at home "runs to 140 to 
150/80 to 90."  The Veteran's cardiac catheterization was 
noted.  Physical examination showed blood pressure of 140/90 
sitting and 140/80 standing, heart was not enlarged, a 
grade II aortic ejection systolic murmur "heard over the 
primary aortic area and left sternal border and transmitted 
into the carotid arteries," and a regular heart rhythm. EKG 
essentially was normal.

On VA outpatient treatment in October 2003, physical 
examination showed blood pressure of 142/80 and a regular 
heart rate and rhythm with a grade II systolic murmur at the 
aortic area which radiated in to the right carotid.  It was 
noted that a Dr. Sleeper had diagnosed the Veteran as having 
aortic sclerosis.  The assessment included heart murmur.

A private EKG in November 2003 showed minimal thickening of 
the aortic valve "which possibly could account for a 
murmur," a normal left ventricle, and mild left atrial 
dilatation with mild mitral regurgitation.

In a November 2003 letter, Julian C. Sleeper, M.D., stated 
that the Veteran had "some roughening of the aortic valve 
that accounts for your murmur."  The left ventricle was 
normal.  There was "very mild leakage" in the mitral valve 
but no significant narrowing.  

On VA examination in July 2004, the Veteran's complaints 
included left ankle aching "with cool weather that will last 
a couple of days and occur three to four times a year" which 
he rated as 3/10 on a pain scale.  The Veteran reported 
twisting his left ankle during active service.  He denied 
fatigue, lack of endurance, weakness, additional limitation 
of motion due to fatigue, pain, weakness on repetitive use, 
or flare-ups.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  Physical 
examination showed no pain, blood pressure of 156/86, absent 
left ankle jerk, a full range of left ankle motion with no 
pain on movement, and no instability.  The assessment 
included status-post left ankle tendonitis now mildly 
symptomatic with cool weather and no functional loss due to 
pain or weakness and no additional limitation of motion with 
repetitive use.

On VA examination in February 2009, the Veteran's complaints 
included frequent clicking and popping and pain in the left 
ankle which "comes and goes," left ankle weakness, 
stiffness, giving way and locking "at times," and easy left 
ankle fatigability.  He reported left ankle flare-ups six to 
seven times per year lasting for two days at a time.  He also 
reported wearing a left ankle brace "at times, typically 
during a flare-up," and using a cane "periodically but 
mainly whenever he is having increased problems with his 
spine."  The Veteran denied any left ankle dislocation or 
recurrent subluxation.  He reported that his left ankle 
problems did not prevent him from doing his job but he was 
not able to run and avoided uneven terrain in his activities 
of daily living.  "The Veteran reports that he does not 
remember when he first began to have heart disease but does 
remember that he was evaluated for this in the service."  He 
reported that he experienced his first heart attack 
"sometime in 1990, and he was told at that time that he had 
had a heart attack prior to this date."  He also reported 
experiencing several myocardial infarctions since 1990.  He 
denied any cardiac symptoms including angina, dyspnea, 
dizziness, and syncope.  He also denied any history of 
congestive heart failure or acute rheumatic heart disease.  
He denied further that his heart condition affected his 
occupation or activities of daily living "in any way."  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.

Physical examination in February 2009 showed blood pressure 
of 168/77, pain which was 2/10 on a pain scale, walking with 
a slight limp favoring the left lower extremity, no assistive 
devices, a regular heart rate and rhythm with a murmur 
present but no gallops or rubs, a normal left ankle in 
appearance and without tenderness to palpation or laxity, 
dorsiflexion from 0 to 15 degrees with pain at 15 degrees, 
plantar flexion from 0 to 45 degrees without pain, and no 
change in function on repetitive range of motion testing.  
The VA examiner opined that, because there was no evidence of 
chronicity of left ankle symptoms during or after active 
service, the Veteran's left ankle disability was less likely 
than not related to active service.  This examiner also 
opined that, because the first evidence of coronary artery 
disease in the Veteran's claims file dated from 2000, or 
13 years after service separation, it was less likely than 
not that the Veteran's coronary artery disease was related to 
active service.  The impressions were coronary artery disease 
and chronic left ankle strain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a heart 
disability.  As the VA examiner noted in February 2009, 
although the Veteran was seen for chest pain on several 
occasions during active service, the changes on his in-
service EKG in 1982 did not indicate that he had been 
diagnosed as having coronary artery disease.  At his 
separation physical examination in September 1987, the 
Veteran reported a history of chest pain which the in-service 
examiner stated was "first noted in 1982, cause unknown, 
last occurrence 1986."  Clinical evaluation, chest x-ray, 
and EKG all were normal, although the cardiologist noted that 
he could not rule out a history of ischemia.  Absent medical 
evidence of a heart disability during active service or 
within the first post-service year, the Board finds that 
service connection for a heart disability on a presumptive 
service connection basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for a 
heart disability on a direct service connection basis.  It 
appears that, after his service separation in October 1987, 
the Veteran first was diagnosed with coronary artery disease 
in December 1999, or more than 12 years later. 

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

More importantly, the medical evidence shows that, although 
the Veteran began receiving outpatient treatment for coronary 
artery disease in 1999 or 2000, none of his post-service VA 
or private treating physicians have related his current 
coronary artery disease to active service.  Following cardiac 
catheterization in January 2000, a private physician 
concluded that the Veteran had mild coronary artery disease.  
On private outpatient treatment in October 2003, the Veteran 
reported-for the first time-that "he has always had a 
heart murmur.  He was told of it as a child by his mother."  
The Board observes that, at the Veteran's enlistment physical 
examination in June 1965, he had denied all relevant medical 
history (including the heart murmur he reported for the first 
time in October 2003, or 38 years later).  On VA outpatient 
treatment in October 2003, it was noted that Dr. Sleeper had 
diagnosed the Veteran as having aortic sclerosis.  

On VA examination in February 2009, the Veteran reported that 
he experienced his first heart attack "sometime in 1990, and 
he was told at that time that he had had a heart attack prior 
to this date."  He also reported experiencing several 
myocardial infarctions since 1990.  He denied any cardiac 
symptoms including angina, dyspnea, dizziness, and syncope.  
He also denied any history of congestive heart failure or 
acute rheumatic heart disease.  The Board notes that, at this 
VA examination in February 2009, the Veteran did not report 
the family history of a heart murmur which he had reported 
previously in October 2003.  More importantly, after 
reviewing the Veteran's claims file and conducting a thorough 
physical examination, the VA examiner opined that, because 
the first evidence of coronary artery disease in the 
Veteran's claims file dated from 2000, or 13 years after 
service separation, it was less likely than not that the 
Veteran's coronary artery disease was related to active 
service.  In summary, absent medical evidence, to include a 
nexus opinion, relating the Veteran's current heart 
disability to active service, the Board finds that service 
connection for a heart disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
left ankle disability.  The Veteran's service treatment 
records show that he was treated twice in March 1980 for left 
ankle complaints.  He was diagnosed as having left ankle 
tendonitis and given a posterior splint to the left ankle and 
crutches.  It appears that the Veteran's left ankle 
complaints resolved with treatment because he denied any 
relevant medical history at his separation physical 
examination in September 1987.  It also appears that, 
following service separation, the Veteran first was treated 
for left ankle problems in July 2004, or almost 17 years 
later, when his complaints included left ankle aching "with 
cool weather that will last a couple of days and occur three 
to four times a year" which he rated as 3/10 on a pain 
scale.  See Maxson, 230 F.3d at 1333.  In July 2004, the 
Veteran reported twisting his left ankle during active 
service.  He denied fatigue, lack of endurance, weakness, 
additional limitation of motion due to fatigue, pain, 
weakness on repetitive use, or flare-ups.  The assessment 
included status-post left ankle tendonitis now mildly 
symptomatic with cool weather and no functional loss due to 
pain or weakness and no additional limitation of motion with 
repetitive use.  At his most recent VA examination in 
February 2009, the Veteran's complaints included frequent 
clicking and popping and pain in the left ankle which "comes 
and goes," left ankle weakness, stiffness, giving way and 
locking "at times," and easy left ankle fatigability.  
After reviewing the claims file and examining the Veteran, 
however, the VA examiner opined that, because there was no 
evidence of chronicity of left ankle symptoms during or after 
active service, the Veteran's left ankle disability was less 
likely than not related to active service.  In summary, 
absent medical evidence, to include a nexus opinion, relating 
the Veteran's current left ankle strain to active service, 
the Board finds that service connection for a left ankle 
disability is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As 
the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


